Case 2:21-cr-00323-SDW Document 30 Filed 04/19/21 Page 1 of 1 PageID: 91


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                                       *
                                                    *
         V.                                         *              CRIM. NO. 21-323 (SDW)
                                                    *
                                                    *
BENIGNO GONZALEZ-MENDOZA                            *
                                                 *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:
  [xJ That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

 0 That the proceeding(s) to be held today cannot be further delayed without se1ious ham1
to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:

  �       Video Teleconferencing

  □       Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

          □         The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

          □         Other:




Date: April 19, 2021
                                                                   Hon. Susan D. Wigenton
                                                                   United States District Judge
